Exhibit 10.1

UNDERWRITING AGREEMENT

United States Steel Corporation

$275,000,000 2.75% Senior Convertible Notes due 2019

March 20, 2013

J.P. Morgan Securities LLC

  As Representative of the

  several Underwriters listed

  in Schedule 1 hereto

c/o J.P. Morgan Securities LLC

383 Madison Avenue

New York, New York 10179

Ladies and Gentlemen:

United States Steel Corporation, a Delaware corporation (the “Company”),
proposes to issue and sell to the several Underwriters listed in Schedule 1
hereto (the “Underwriters”), for whom you are acting as representative (the
“Representative”), $275,000,000 principal amount of its 2.75% Senior Convertible
Notes due 2019 (the “Underwritten Securities”) and, at the option of the
Underwriters, up to an additional $41,250,000 principal amount of 2.75% Senior
Convertible Notes due 2019 (the “Option Securities”). The Underwritten
Securities and the Option Securities are herein referred to as the Securities.
The Securities will be convertible into shares (the “Underlying Securities”) of
Common Stock, par value $1.00 per share (the “Common Stock”), of the Company.
The Securities will be issued pursuant to an indenture dated as of May 21, 2007
(the “Base Indenture”) between the Company and The Bank of New York Mellon, as
trustee (the “Trustee”), as heretofore supplemented and amended and as to be
further supplemented and amended by a Seventh Supplemental Indenture, dated on
or about March 26, 2013, to the Base Indenture relating to the Securities (the
“Supplemental Indenture” and, together with the Base Indenture and any other
amendments or supplements thereto, the “Indenture”), between the Company and the
Trustee.

The Company hereby confirms its agreement with the several Underwriters
concerning the purchase and sale of the Securities, as follows:

1. Registration Statement. The Company has prepared and filed with the
Securities and Exchange Commission (the “Commission”) under the Securities Act
of 1933, as amended, and the rules and regulations of the Commission thereunder
(collectively, the “Securities Act”), a registration statement on Form S-3 (No.
333-186702), including a prospectus (the “Basic Prospectus”), relating to the
Securities. The Company has also filed, or proposes to file, with the

 

1



--------------------------------------------------------------------------------

Commission pursuant to Rule 424 under the Securities Act a prospectus supplement
specifically relating to the Securities (the “Prospectus Supplement”). The
registration statement, as amended at the time of this Agreement, including the
information, if any, deemed pursuant to Rule 430A, 430B or 430C under the
Securities Act to be part of the registration statement at the time of its
effectiveness, is referred to herein as the “Registration Statement”; and as
used herein, the term “Prospectus” means the Basic Prospectus included in the
Registration Statement (and any amendments thereto) as supplemented by the
prospectus supplement specifically relating to the Securities in the form first
used (or made available upon request of purchasers pursuant to Rule 173 under
the Securities Act) in connection with confirmation of sales of the Securities
and the term “Preliminary Prospectus” means the preliminary prospectus
supplement specifically relating to the Securities together with the Basic
Prospectus. Capitalized terms used but not defined herein shall have the
meanings given to such terms in the Registration Statement and the Prospectus.
References herein to the Registration Statement, the Basic Prospectus, any
Preliminary Prospectus or the Prospectus shall be deemed to refer to and include
the documents incorporated by reference therein. The terms “supplement,”
“amendment” and “amend” as used herein with respect to the Registration
Statement, any Preliminary Prospectus or the Prospectus shall be deemed to refer
to and include any documents filed by the Company under the Securities Exchange
Act of 1934, as amended, and the rules and regulations of the Commission
thereunder (the “Exchange Act”) subsequent to the date of this Agreement which
are deemed to be incorporated by reference therein. For purposes of this
Agreement, the term “Effective Time” means the effective date of the
Registration Statement with respect to the offering of the Securities, as
determined for the Company pursuant to Section 11 of the Securities Act and
Item 512 of Regulation S-K, as applicable.

At or prior to the time when the first sale of the Securities is made (the “Time
of Sale”), the Company will prepare certain information (collectively, the “Time
of Sale Information”), which includes a Preliminary Prospectus, dated March 20,
2013, and each “free writing prospectus” (as defined pursuant to Rule 405 of the
Securities Act) identified in Schedule 2 hereto.

2. Purchase of the Securities by the Underwriters. (a) The Company agrees to
issue and sell the Securities to the several Underwriters as provided in this
Agreement, and each Underwriter, on the basis of the representations, warranties
and agreements set forth herein and subject to the conditions set forth herein,
agrees, severally and not jointly, to purchase from the Company the respective
principal amount of the Securities set forth opposite such Underwriter’s name in
Schedule 1 hereto at a price equal to 97.25% of the principal amount thereof
plus accrued interest, if any, from March 26, 2013, to the Closing Date (as such
term is hereinafter defined). The Company will not be obligated to deliver any
of the Securities except upon payment for all the Securities to be purchased as
provided herein.

In addition, in reliance upon the representations, warranties and agreements
herein contained and subject to the terms and conditions herein set forth, the
Company hereby grants an option to the several Underwriters to purchase,
severally and not jointly, the Option Securities at a price equal to 97.25% of
the principal amount thereof. The option granted hereby will expire 30 days
after the date of the Prospectus Supplement and may be exercised in whole or in
part from time to time upon written notice (each, an “Option Exercise Notice”)
from the Representative setting forth the number of Option Securities as to
which the several Underwriters are then exercising the option and the time and
date of payment and delivery for such Option Securities. The number of Option
Securities to be purchased by each Underwriter

 

2



--------------------------------------------------------------------------------

shall be the same percentage of the total number of the Option Securities to be
purchased by the several Underwriters as such Underwriter is purchasing of the
Underwritten Securities. Any Additional Closing Date (as defined below) shall be
determined by the Representative, but shall not be later than five full business
days after the date of the Option Exercise Notice unless otherwise agreed in
writing by the parties hereto, nor in any event prior to the Closing Date. Any
Option Exercise Notice shall be given at least two business days prior to the
date and time of delivery specified therein.

(b) The Company understands that the Underwriters intend to make a public
offering of the Securities as soon after the effectiveness of this Agreement as
in the judgment of the Representative is advisable, and initially to offer the
Securities on the terms set forth in the Prospectus. The Company acknowledges
and agrees that the Underwriters may offer and sell Securities to or through any
affiliate of an Underwriter and that any such affiliate may offer and sell
Securities purchased by it to or through any Underwriter.

(c) Payment for and delivery of the Securities will be made at the offices of
Simpson Thacher & Bartlett LLP at 10:00 a.m., New York City time, on March 26,
2013, or at such other time or place on the same or such other date, not later
than the fifth business day thereafter, as the Representative and the Company
may agree upon in writing or, in the case of the Option Securities, on the date
and at the time and place specified in the Option Exercise Notice. The time and
date of such payment and delivery of the Underwritten Securities is referred to
herein as the “Closing Date”, and the time and date of such payment and delivery
for the Option Securities, if other than the Closing Date, is herein referred to
as the “Additional Closing Date”.

(d) Payment for the Securities shall be made by wire transfer in immediately
available funds to the account(s) specified by the Company to the Representative
against delivery to the nominee of The Depository Trust Company, for the account
of the Underwriters, of one or more global notes representing the Securities
(the “Global Notes”), with any transfer taxes payable in connection with the
sale of the Securities duly paid by the Company. The Global Notes will be in
form and substance reasonably satisfactory to the Representative.

(e) The Company acknowledges and agrees that the Underwriters are acting solely
in the capacity of an arm’s length contractual counterparty to the Company with
respect to any offering of the Securities contemplated hereby (including in
connection with determining the terms of the offering) and not as a financial
advisor or a fiduciary to, or an agent of, the Company or any other person with
respect to any such offering. Additionally, no such Underwriter is advising the
Company or any other person as to any legal, tax, investment, accounting or
regulatory matters in any jurisdiction. The Company shall consult with its own
advisors concerning such matters and shall be responsible for making its own
independent investigation and appraisal of the transactions contemplated hereby,
and such Underwriters shall have no responsibility or liability to the Company
with respect thereto. Any review by such Underwriters of the Company, the
transactions contemplated thereby or other matters relating to such transactions
will be performed solely for the benefit of the Underwriters and shall not be on
behalf of the Company.

 

3



--------------------------------------------------------------------------------

3. Representations and Warranties of the Company. The Company represents and
warrants to each Underwriter that:

(a) Registration Statement and Prospectus. The Registration Statement has become
effective under the Securities Act. The Registration Statement is an “automatic
shelf registration statement” as defined under Rule 405 of the Securities Act
that has been filed with the Commission not earlier than three years prior to
the date hereof; and no notice of objection of the Commission to the use of such
registration statement or any post-effective amendment thereto pursuant to Rule
401(g)(2) under the Securities Act has been received by the Company. The Company
has not received any order suspending the effectiveness of the Registration
Statement by the Commission and has not received notice of any proceeding for
that purpose or notice of any action instituted pursuant to Section 8A of the
Securities Act against the Company or related to the offering has been initiated
or threatened by the Commission; as of the Effective Time, the Registration
Statement complied, and as of the date of any amendment thereto will comply, in
all material respects with the Trust Indenture Act of 1939, as amended, and the
rules and regulations of the Commission thereunder (collectively the “Trust
Indenture Act”) and the Securities Act and did not and will not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein not
misleading; and as of the date of the Prospectus and any amendment or supplement
thereto, the Prospectus did not, and as of the Closing Date and as of the
Additional Closing Date, as the case may be, the Prospectus will not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided
that the Company makes no representation and warranty with respect to (i) that
part of the Registration Statement that constitutes the Statement of Eligibility
and Qualification (Form T-1) of the Trustee under the Trust Indenture Act or
(ii) any statements or omissions made in reliance upon and in conformity with
information relating to any Underwriter furnished to the Company in writing by
such Underwriter through the Representative expressly for use in the
Registration Statement and the Prospectus and any amendment or supplement
thereto.

(b) Time of Sale Information. The Time of Sale Information, at the Time of Sale
did not, and at the Closing Date and as of the Additional Closing Date, as the
case may be, will not, contain any untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that the Company makes no representation and warranty with respect to
any statements or omissions made in reliance upon and in conformity with
information relating to any Underwriter furnished to the Company in writing by
such Underwriter through the Representative expressly for use in such Time of
Sale Information. No statement of material fact included in the Prospectus that
is required to be included in the Time of Sale Information has been omitted from
the Time of Sale Information and no statement of material fact included in the
Time of Sale Information that is required to be included in the Prospectus has
been omitted therefrom.

(c) Issuer Free Writing Prospectus. The Company (including its agents and
representatives, other than the Underwriters in their capacity as such) has not
prepared, made, used, authorized, approved or referred to and will not prepare,
make, use, authorize, approve or refer to any “written communication” (as
defined in Rule 405 under the Securities Act) that constitutes an offer to sell
or solicitation of an offer to buy the Securities (each such communication by
the Company or its agents and representatives (other than a communication
referred to in clauses (i), (ii) and (iii) of this Section 3(c)), an “Issuer
Free Writing Prospectus”)

 

4



--------------------------------------------------------------------------------

other than (i) any document not constituting a prospectus pursuant to
Section 2(a)(10)(a) of the Securities Act or Rule 134 under the Securities Act,
(ii) the Preliminary Prospectus, (iii) the Prospectus, (iv) the documents listed
on Schedule 2 hereto and (v) any electronic road show or any other written
communications, in each case approved in writing in advance by the
Representative. Each such Issuer Free Writing Prospectus complied in all
material respects with the Securities Act, has been or will be (within the time
period specified in Rule 433) filed in accordance with the Securities Act (to
the extent required thereby) and, when taken together with the Preliminary
Prospectus accompanying, or delivered prior to delivery of, or filed prior to
the first use of such Issuer Free Writing Prospectus, did not, and at the
Closing Date and as of the Additional Closing Date, as the case may be, will
not, contain any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that the
Company makes no representation and warranty with respect to any statements or
omissions made in each such Issuer Free Writing Prospectus in reliance upon and
in conformity with information relating to any Underwriter furnished to the
Company in writing by such Underwriter through the Representative expressly for
use in any Issuer Free Writing Prospectus.

(d) Incorporated Documents. The documents incorporated by reference in the
Registration Statement, the Time of Sale Information and the Prospectus, when
filed with the Commission, conformed or will conform, as the case may be, in all
material respects with the requirements of the Exchange Act and did not and will
not contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

(e) Company Organization and Good Standing. The Company has been duly
incorporated and is an existing corporation in good standing under the laws of
the State of Delaware, with power and authority (corporate and other) to own its
properties and conduct its business as described in the Time of Sale Information
and the Prospectus; and the Company is duly qualified to do business as a
foreign corporation in good standing in all other jurisdictions in which its
ownership or lease of property or the conduct of its business requires such
qualification, except where the failure to so qualify would not reasonably be
expected to have a material adverse effect upon the financial condition,
business, properties or results of operations of the Company and its
subsidiaries, taken as a whole (a “Material Adverse Effect”).

(f) Subsidiary Organization and Good Standing. Each subsidiary of the Company
listed on Annex A (each, a “Designated Subsidiary”) has been duly incorporated
or otherwise organized and is an existing corporation, limited liability company
or other business entity in good standing under the laws of the jurisdiction of
its incorporation or organization, with power and authority (corporate, limited
liability company and other) to own its properties and conduct its business as
described in the Time of Sale Information and the Prospectus; and each
Designated Subsidiary of the Company is duly qualified to do business as a
foreign corporation or other business entity in good standing in all other
jurisdictions in which its ownership or lease of property or the conduct of its
business requires such qualification, except where the failure to so qualify
would not reasonably be expected to have a Material Adverse Effect; all of the
issued and outstanding capital stock or other equity securities of each
Designated Subsidiary of the Company have been duly authorized and are validly
issued, fully paid and nonassessable; and the shares of capital stock or other
equity securities of each Designated Subsidiary owned by the

 

5



--------------------------------------------------------------------------------

Company, directly or through subsidiaries, are owned free from liens,
encumbrances and defects, except such liens, encumbrances and defects that would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The entities listed on Annex A hereto include every subsidiary
of the Company that is a “significant subsidiary” (as such term is defined in
Rule 1-02 of Regulation S-X) of the Company.

(g) Capitalization. All outstanding shares of capital stock of the Company have
been duly authorized and are validly issued, fully paid and non-assessable and
are not subject to any pre-emptive or similar rights. The Company has an
authorized capitalization as of December 31, 2012 as set forth in the
Registration Statement, the Time of Sale Information and the Prospectus under
the heading “Capitalization.” Except as described in or expressly contemplated
by the Time of Sale Information and the Prospectus, there are no outstanding
rights (including, without limitation, pre-emptive rights), warrants or options
to acquire, or instruments convertible into or exchangeable for, any shares of
capital stock or other equity interest in the Company or any of its
subsidiaries, or any contract, commitment, agreement, understanding or
arrangement of any kind relating to the issuance of any capital stock of the
Company or any such subsidiary, any such convertible or exchangeable securities
or any such rights, warrants or options; the capital stock of the Company
conforms in all material respects to the description thereof contained in the
Registration Statement, the Time of Sale Information and the Prospectus.

(h) No Broker’s Fees. Except as disclosed in the Time of Sale Information and
the Prospectus, there are no contracts, agreements or understandings between the
Company and any person that would give rise to a valid claim against the Company
or any Underwriter for a brokerage commission, finder’s fee or other like
payment in connection with this offering.

(i) No Registration Rights. There are no contracts, agreements or understandings
between the Company and any person granting such person the right to require the
Company to file a registration statement under the Securities Act with respect
to any securities of the Company owned or to be owned by such person or to
require the Company to include such securities in the securities registered
pursuant to the Registration Statement or with any securities being registered
pursuant to any other registration statement filed by the Company under the
Securities Act.

(j) No Consents Required. No consent, approval, authorization, or order of, or
filing with, any governmental agency or body or any court is required for the
consummation of the transactions contemplated by this Agreement, the Securities
and the Indenture (collectively, the “Transaction Documents”) in connection with
the issuance and sale of the Securities (including the issuance of the
Underlying Securities upon conversion thereof) or the consummation of the
Transactions by the Company, except such (i) as have been obtained and made
under the Securities Act and (ii) as may be required under state securities laws
in connection with the purchase and distribution of the Securities by the
Underwriters, and except for such consents, approvals, authorizations, orders or
filings the failure of which to obtain or make would not individually or in the
aggregate, have a material adverse effect on the ability of the Company to issue
the Notes or consummate the transactions contemplated by the Transaction
Documents and would not reasonably be expected to have a Material Adverse
Effect.

 

6



--------------------------------------------------------------------------------

(k) No Conflicts. The execution, delivery and performance by the Company of the
Transaction Documents, the issuance and sale of the Securities (including the
issuance of the Underlying Securities upon conversion thereof) and compliance by
the Company with the terms thereof and the consummation of the transactions
contemplated by the Transaction Documents, will not result in a breach or
violation of any of the terms and provisions of, or constitute a default under,
(i) any statute, any rule, regulation or order of any governmental agency or
body or any court, domestic or foreign, having jurisdiction over the Company or
any Designated Subsidiary of the Company or any of their properties, (ii) any
agreement or instrument to which the Company or any such Designated Subsidiary
is a party or by which the Company or any such Designated Subsidiary is bound or
to which any of the properties of the Company or any such Designated Subsidiary
is subject or (iii) the charter, by-laws or other organizational document of the
Company or any such Designated Subsidiary.

(l) Due Authorization. The Company has full right, power and authority to
execute and deliver the Transaction Documents and to perform its obligations
hereunder and thereunder; and all action required to be taken for the due and
proper authorization, execution and delivery of each of the Transaction
Documents and the consummation of the transactions contemplated thereby has been
duly and validly taken.

(m) The Indenture. The Indenture has been duly authorized by the Company and has
been duly qualified under the Trust Indenture Act and the Base Indenture
constitutes, and the Supplemental Indenture, when duly executed and delivered in
accordance with its terms by each of the parties thereto, will constitute, a
valid and legally binding agreement of the Company enforceable against the
Company in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally or by equitable principles relating to
enforceability (collectively, the “Enforceability Exceptions”).

(n) The Securities. The Securities have been duly authorized by the Company and,
when duly executed, authenticated, issued and delivered in accordance with the
Indenture and paid for as provided herein, will be duly and validly issued and
outstanding and will constitute valid and legally binding obligations of the
Company, enforceable against the Company in accordance with their terms, subject
to the Enforceability Exceptions, and will be entitled to the benefits of the
Indenture.

(o) Underwriting Agreement. This Agreement has been duly authorized, executed
and delivered by the Company.

(p) No Violation or Default. Neither the Company nor any of the Designated
Subsidiaries is (i) in violation of its respective charter or by-laws or other
organizational documents, (ii) in default in the performance of any obligation,
agreement, covenant or condition contained in any indenture, loan agreement,
mortgage, lease or other agreement or instrument that is material to the Company
and its subsidiaries, taken as a whole, to which the Company or any Designated
Subsidiaries is a party or by which the Company or any Designated Subsidiaries
or their respective property is bound, or (iii) in violation of any law or
statute or any judgment, order, rule or regulation of any court or arbitrator or
governmental or regulatory authority, except for such defaults and violations in
the case of these clauses (ii) and (iii) that would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

7



--------------------------------------------------------------------------------

(q) Title to Real and Personal Property. Except as disclosed in the Time of Sale
Information and the Prospectus, the Company and the Designated Subsidiaries have
good and marketable title to all real properties and all other properties and
assets owned by them, in each case free from liens, encumbrances and defects,
except such liens, encumbrances and defects that would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect; and
except as disclosed in the Time of Sale Information and the Prospectus, the
Company and its subsidiaries hold any leased real or personal property under
valid and enforceable leases with no exceptions that would materially interfere
with the business of the Company and its subsidiaries, taken as a whole. The
Company and its subsidiaries own or lease all properties and assets necessary to
conduct their business as described in the Time of Sale Information and the
Prospectus.

(r) Licenses and Permits. The Company and the Designated Subsidiaries possess
adequate certificates, authorities or permits issued by appropriate governmental
agencies or bodies necessary to conduct their business as described in the Time
of Sale Information and the Prospectus and have not received any notice of
proceedings relating to the revocation or modification of any such certificate,
authority or permit that, if determined adversely to the Company or any
Designated Subsidiary, would reasonably be expected to have a Material Adverse
Effect.

(s) Descriptions of the Transaction Documents. The Transaction Documents conform
in all material respects to the descriptions thereof contained in the Time of
Sale Information and the Prospectus.

(t) No Labor Disputes. Except as disclosed in the Time of Sale Information and
the Prospectus, no labor dispute with the employees of the Company or any of its
subsidiaries exists or, to the knowledge of the Company, is imminent that would
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

(u) Title to Intellectual Property. The Company and the Designated Subsidiaries
own, possess or can acquire on reasonable terms, adequate trademarks, trade
names and other rights to inventions, know-how, patents, copyrights,
confidential information and other intellectual property (collectively,
“intellectual property rights”) necessary to conduct its business as described
in the Time of Sale Information and the Prospectus, or presently employed by
them, and have not received any notice of infringement of or conflict with
asserted rights of others with respect to any intellectual property rights that,
if determined adversely to the Company or any of its Designated Subsidiaries,
would reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect.

(v) Compliance With Environmental Laws. Except as disclosed in the Time of Sale
Information and the Prospectus, neither the Company nor any of its subsidiaries
is in violation of any statute, any rule, regulation, decision or order of any
governmental agency or body or any court, domestic or foreign, relating to the
use, disposal or release of hazardous or toxic substances or relating to the
protection or restoration of the environment or human exposure to

 

8



--------------------------------------------------------------------------------

hazardous or toxic substances (collectively, “environmental laws”), owns or
operates any real property contaminated with any substance that is subject to
any environmental laws, is liable for any off-site disposal or contamination
pursuant to any environmental laws, or is subject to any claim relating to any
environmental laws, which violation, contamination, liability or claim could
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect; and the Company is not aware of any pending investigation which
would reasonably be expected to lead to such a claim.

(w) Legal Proceedings. Except as described in the Time of Sale Information and
the Prospectus, there are no pending actions, suits or proceedings against or
affecting the Company, any of its subsidiaries or any of their respective
properties that, individually or in the aggregate, would reasonably be expected
to have a Material Adverse Effect, or would materially and adversely affect the
ability of the Company to perform its obligations under this Agreement, or which
are otherwise material in the context of the sale of the Securities; and, to the
Company’s knowledge, no such actions, suits or proceedings are threatened.

(x) Financial Statements of the Company. The financial statements of the Company
and the related notes thereto included or incorporated by reference in the
Registration Statement, the Time of Sale Information and the Prospectus present
fairly the financial position of the Company and its consolidated subsidiaries
as of the dates shown and their results of operations and cash flows for the
periods shown, and, except as otherwise disclosed in the Time of Sale
Information and the Prospectus, such financial statements have been prepared in
conformity with the generally accepted accounting principles in the United
States applied on a consistent basis throughout the periods covered thereby, and
the supporting schedules included in the Registration Statement present fairly
the information required to be stated therein; and the other financial
information of the Company and its subsidiaries included in the Registration
Statement, the Time of Sale Information and the Prospectus has been derived from
the accounting records of the Company and its subsidiaries and presents fairly
the information shown thereby. The interactive data in eXtensible Business
Reporting Language included or incorporated by reference in the Registration
Statement, the Prospectus and the Time of Sale Information is prepared in
accordance with the Commission’s rules and guidelines applicable thereto.

(y) Taxes. The Company and its Designated Subsidiaries have timely filed all
material federal, state, local and foreign income tax returns that have been
required to be filed and have paid all taxes indicated by said returns and all
assessments received by any of them to the extent that such material taxes have
become due and are not being contested in good faith in appropriate proceedings.
All material tax liabilities have been adequately provided for in the financial
statements of the Company.

(z) No Material Adverse Change. Since the date of the most recent financial
statements of the Company included in the Registration Statement, the Time of
Sale Information and the Prospectus, (i) there has not been any material change
in the capital stock or long term debt of the Company or any of its subsidiaries
(other than changes in amounts owing by U. S. Steel Košice s.r.o. due to changes
in foreign exchange rates), or any dividend or distribution of any kind
declared, set aside for payment, paid or made by the Company on any class of
capital stock (other than any regular quarterly dividend), or any material
adverse change, or any development involving a prospective material adverse
change, in or affecting the business,

 

9



--------------------------------------------------------------------------------

properties, management, financial position, results of operations or prospects
of the Company and its subsidiaries taken as a whole; (ii) neither the Company
nor any of its subsidiaries has entered into any transaction or agreement that
is material to the Company and its subsidiaries taken as a whole or incurred any
liability or obligation, direct or contingent, that is material to the Company
and its subsidiaries taken as a whole; and (iii) neither the Company nor any of
its subsidiaries has sustained any material loss or interference with its
business from fire, explosion, flood or other calamity, whether or not covered
by insurance, or from any labor disturbance or dispute or any action, order or
decree of any court or arbitrator or governmental or regulatory authority,
except in each case of (i), (ii) and (iii) of this Section 3(z) as otherwise
disclosed in the Registration Statement, the Time of Sale Information and the
Prospectus.

(aa) Reporting Requirements. The Company is subject to the reporting
requirements of either Section 13 or Section 15(d) of the Exchange Act and files
reports with the Commission on the Electronic Data Gathering, Analysis, and
Retrieval (EDGAR) system.

(bb) Independent Accountants. PricewaterhouseCoopers LLP, which has audited
certain financial statements of the Company and its subsidiaries, is an
independent registered public accounting firm with respect to the Company and
its subsidiaries within the applicable rules and regulations adopted by the
Commission and the Public Company Accounting Oversight Board (United States) and
as required by the Securities Act.

(cc) No Undisclosed Relationships. No relationship, direct or indirect, exists
between or among the Company or any of its subsidiaries, on the one hand, and
the directors, officers, stockholders, customers or suppliers of the Company or
any of its subsidiaries, on the other, that is required by the Securities Act to
be described in the Registration Statement, the Time of Sale Information and the
Prospectus and that is not so described.

(dd) Compliance With ERISA. Each employee benefit plan, within the meaning of
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), that is maintained, administered or contributed to by the Company or
any of its affiliates for employees or former employees of the Company and its
affiliates has been maintained in compliance in all material respects with its
terms and the requirements of any applicable statutes, orders, rules and
regulations, including but not limited to ERISA and the Internal Revenue Code of
1986, as amended (the “Code”); no prohibited transaction, within the meaning of
Section 406 of ERISA or Section 4975 of the Code, has occurred with respect to
any such plan excluding transactions effected pursuant to a statutory or
administrative exemption; no failure to meet the minimum funding standards under
Section 412 of the Code or Section 302 of ERISA has occurred with respect to any
plan which is subject to Section 412 of the Code or Section 302 of ERISA and no
application has been made for a waiver or modification of the minimum funding
standard (including any required installment payments) under Section 412 of the
Code or Section 302 of ERISA with respect to a plan, and, except as otherwise
disclosed in the Time of Sale Information and the Prospectus, the fair market
value of the assets of each such plan (excluding for these purposes accrued but
unpaid contributions) exceeds the present value of all benefits accrued under
such plan based on actuarial assumptions and methods that are compliant with the
requirements of Code Section 430(h) and regulations thereunder; and neither the
Company nor any of its affiliates has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA in respect of any Plan “or multiemployer
plan” within the meaning of Section 4001(a)(3) of ERISA, other than liability
for the payment of required PBGC insurance premiums under Section 4007 of ERISA.

 

10



--------------------------------------------------------------------------------

(ee) Disclosure Controls. The Company and its subsidiaries maintain an effective
system of “disclosure controls and procedures” (as defined in Rule 13a-15(e) of
the Exchange Act) that is designed to ensure that information required to be
disclosed by the Company in reports that it files or submits under the Exchange
Act is recorded, processed, summarized and reported within the time periods
specified in the Commission’s rules and forms, including controls and procedures
designed to ensure that such information is accumulated and communicated to the
Company’s management as appropriate to allow timely decisions regarding required
disclosure. The Company’s disclosure controls and procedures provide reasonable
assurance that the interactive data in eXtensible Business Reporting Language
included or incorporated by reference in the Registration Statement, the
Prospectus and the Time of Sale Information is prepared in accordance with the
Commission’s rules and guidelines applicable thereto. As of the date of the Time
of Sale Information and the Prospectus, the Company and its subsidiaries have
carried out evaluations of the effectiveness of their disclosure controls and
procedures as required by Rule 13a-15 of the Exchange Act.

(ff) Accounting Controls. The Company and its subsidiaries maintain systems of
“internal control over financial reporting” (as defined in Rule 13a-15(f) of the
Exchange Act) that comply with the requirements of the Exchange Act and have
been designed by, or under the supervision of their respective principal
executive and principal financial officers, or persons performing similar
functions, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with generally accepted accounting principles, including,
but not limited to internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain asset accountability;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. Except as disclosed in the
Registration Statement, the Time of Sale Information and the Prospectus, there
are no “material weaknesses” (as defined under Rule 12b-2 of the Exchange Act)
in the Company’s internal controls over financial reporting.

(gg) Sarbanes-Oxley Act. There is and has been no failure on the part of the
Company or to the Company’s knowledge, any of the Company’s directors or
officers, in their capacities as such, to comply in all material respects with
any provision of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith, including Section 402 related to loans and
Sections 302 and 906 related to certifications.

(hh) No Unlawful Payments. Neither the Company nor any of its subsidiaries nor,
to the best knowledge of the Company, any director, officer, agent, employee,
affiliate or other person associated with or acting on behalf of the Company or
any of its subsidiaries has (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or

 

11



--------------------------------------------------------------------------------

domestic government official or employee from corporate funds; (iii) violated or
is in violation of any provision of the Foreign Corrupt Practices Act of 1977;
(iv) violated or is in violation of any provision of the Bribery Act 2010 of the
United Kingdom; or (v) made any bribe, rebate, payoff, influence payment,
kickback or other unlawful payment.

(ii) Compliance with Money Laundering Laws. The operations of the Company and
its subsidiaries are and have been conducted at all times in compliance in all
material respects with applicable financial recordkeeping and reporting
requirements of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, the money laundering statutes of all jurisdictions, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company or any of its subsidiaries with respect to the Money
Laundering Laws is pending or, to the knowledge of the Company, threatened.

(jj) Compliance with OFAC. None of the Company, any of its subsidiaries or, to
the knowledge of the Company, any director, officer, agent, employee or
affiliate of the Company or any of its subsidiaries is currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury (“OFAC”); and the Company will not, directly or
indirectly, knowingly use the proceeds of the offering of the Securities
hereunder, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other person or entity, for the purpose of
financing the activities of any person currently subject to any U.S. sanctions
administered by OFAC.

(kk) No Stabilization. The Company has not taken, directly or indirectly, any
action designed to or that could reasonably be expected to cause or result in
any stabilization or manipulation of the price of the Securities.

(ll) Investment Company Act. The Company is not and, after giving effect to the
offering and sale of the Securities and the application of the proceeds thereof
as described in the Time of Sale Information and the Prospectus, will not be an
“investment company” as defined in the Investment Company Act of 1940.

(mm) Status under the Securities Act. The Company is not an ineligible issuer
and is a well-known seasoned issuer, in each case as defined under the
Securities Act, in each case at the times specified in the Securities Act in
connection with the offering of the Securities.

(nn) Statistical and Market Data. Nothing has come to the attention of the
Company that has caused the Company to believe that the statistical and
market-related data included in the Registration Statement, the Time of Sale
Information and the Prospectus is not based on or derived from sources that are
reliable and accurate in all material respects.

(oo) Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) included or incorporated by reference in the Registration Statement, the
Time of Sale Information or the Prospectus has been made or reaffirmed without a
reasonable basis or has been disclosed other than in good faith.

 

12



--------------------------------------------------------------------------------

(pp) Underlying Securities. Upon issuance and delivery of the Securities in
accordance with this Agreement and the Indenture, the Securities will be
convertible at the option of the holder thereof into shares of Common Stock in
accordance with the terms of the Securities and the Indenture. The Underlying
Securities reserved for issuance upon conversion of the Securities have been
duly authorized and reserved, and when issued upon such conversion of the
Securities in accordance with the terms of the Securities, will be duly and
validly issued, fully paid and non-assessable, and will conform in all material
respects to the description thereof contained in the Time of Sale Information
and the Prospectus; and the issuance of the Underlying Securities will not be
subject to any preemptive or similar rights.

4. Further Agreements of the Company. The Company covenants and agrees with each
Underwriter that:

(a) Filings with the Commission. The Company will (i) pay the registration fees
for this offering within the time period required by Rule 456(b)1(i) under the
Securities Act (without giving effect to the proviso therein) and in any event
prior to the Closing Date and (ii) file the Prospectus in a form approved by the
Representative on behalf of the Underwriters with the Commission pursuant to
Rule 424 under the Securities Act not later than the close of business on the
second business day following the date of determination of the public offering
price of the Securities or, if applicable, such earlier time as may be required
by Rule 424(b) and Rule 430A, 430B or 430C under the Securities Act. The Company
will file any Issuer Free Writing Prospectus (including the Pricing Term Sheet
substantially in the form of Schedule 3 hereto) to the extent required by Rule
433 under the Securities Act, and the Company will furnish copies of the
Prospectus and each Issuer Free Writing Prospectus (to the extent not previously
delivered) to the Underwriters in New York City prior to 10:00 A.M., New York
City time, on the business day next succeeding the date of this Agreement in
such quantities as the Representative may reasonably request.

(b) Delivery of Copies. The Company will deliver, without charge, to each
Underwriter (A) a conformed copy of the Registration Statement as originally
filed and each amendment thereto, in each case including all exhibits and
consents filed therewith and (B) during the Prospectus Delivery Period (as
hereinafter defined), as many copies of the Prospectus (including all amendments
and supplements thereto and documents incorporated by reference therein) and
each Issuer Free Writing Prospectus (if applicable) as the Representative may
reasonably request. As used herein, the term “Prospectus Delivery Period” means
such period of time after the first date of the public offering of the
Securities as in the opinion of counsel for the Underwriters a prospectus
relating to the Securities is required by law to be delivered (or would be
required to be delivered but for Rule 172 under the Securities Act) in
connection with sales of the Securities by any Underwriter or dealer.

(c) Amendments or Supplements; Issuer Free Writing Prospectuses. In connection
with the transactions contemplated by this Agreement, before using, authorizing,
approving, referring to or filing any Issuer Free Writing Prospectus, and before
filing any amendment or supplement to the Registration Statement or the
Prospectus, the Company will furnish to the

 

13



--------------------------------------------------------------------------------

Representative and counsel for the Underwriters a copy of the proposed Issuer
Free Writing Prospectus, amendment or supplement for review and will not use,
authorize, approve, refer to or file any such Issuer Free Writing Prospectus or
file any such proposed amendment or supplement to which the Representative
reasonably objects.

(d) Notice to the Representative. The Company will advise the Representative
promptly, and confirm such advice in writing, (i) when any amendment to the
Registration Statement has been filed or becomes effective; (ii) when any
supplement to the Prospectus, any amendment to the Prospectus or any Issuer Free
Writing Prospectus has been filed; (iii) (a) of any request by the Commission
for any amendment to the Registration Statement, (b) of any amendment or
supplement to the Prospectus, (c) of the receipt of any comments from, or
requests for additional information by, the Commission relating to the
Registration Statement or (d) within the Prospectus Delivery Period, of any
other request by the Commission for any additional information; (iv) upon
receipt of notice of the issuance by the Commission of any order suspending the
effectiveness of the Registration Statement or preventing or suspending the use
of any Preliminary Prospectus or the Prospectus or the initiation or threatening
of any proceeding for that purpose or pursuant to Section 8A of the Securities
Act; (v) of the occurrence of any event within the Prospectus Delivery Period as
a result of which the Prospectus, the Time of Sale Information or any Issuer
Free Writing Prospectus as then amended or supplemented would include any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances existing when
the Prospectus, the Time of Sale Information or any Issuer Free Writing
Prospectus is delivered to a purchaser, not misleading; (vi) of the receipt by
the Company of any notice of objection of the Commission to the use of the
Registration Statement or any post-effective amendment thereto pursuant to Rule
401(g)(2) under the Securities Act; and (vii) of the receipt by the Company of
any notice with respect to any suspension of the qualification of the Securities
for offer and sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose; and the Company will use all reasonable efforts to
prevent the issuance of any such order suspending the effectiveness of the
Registration Statement, preventing or suspending the use of any Preliminary
Prospectus or the Prospectus or suspending any such qualification of the
Securities and, if any such order is issued, will obtain as soon as possible the
withdrawal thereof.

(e) Time of Sale Information. If at any time prior to the Closing Date (i) any
event shall occur or condition shall exist as a result of which the Time of Sale
Information as then amended or supplemented would include any untrue statement
of a material fact or omit to state any material fact necessary in order to make
the statements therein, in the light of the circumstances, not misleading or
(ii) it is necessary to amend or supplement the Time of Sale Information to
comply with applicable law, the Company will immediately notify the Underwriters
thereof and forthwith prepare and, subject to paragraph (c) of this Section 4,
file with the Commission (to the extent required) and furnish to the
Underwriters and to such dealers as the Representative may designate, such
amendments or supplements to the Time of Sale Information as may be necessary so
that the statements in the Time of Sale Information as so amended or
supplemented will not, in the light of the circumstances, be misleading or so
that the Time of Sale Information will comply with applicable law.

(f) Ongoing Compliance. If during the Prospectus Delivery Period (i) any event
shall occur or condition shall exist as a result of which the Prospectus as then
amended or

 

14



--------------------------------------------------------------------------------

supplemented would include any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances existing when the Prospectus is delivered to a
purchaser, not misleading or (ii) it is necessary to amend or supplement the
Prospectus to comply with applicable law, the Company will immediately notify
the Underwriters thereof and forthwith prepare and, subject to paragraph (c) of
this Section 4, file with the Commission and furnish to the Underwriters and to
such dealers as the Representative may designate, such amendments or supplements
to the Prospectus as may be necessary so that the statements in the Prospectus
as so amended or supplemented will not, in the light of the circumstances
existing when the Prospectus is delivered to a purchaser, be misleading or so
that the Prospectus will comply with applicable law.

(g) Blue Sky Compliance. The Company will qualify the Securities for offer and
sale under the securities or Blue Sky laws of such U.S. jurisdictions as the
Representative shall reasonably request and will continue such qualifications in
effect so long as required for distribution of the Securities; provided that the
Company shall not be required to (i) qualify as a foreign corporation or other
entity or as a dealer in securities in any such jurisdiction where it would not
otherwise be required to so qualify, (ii) file any general consent to service of
process in any such jurisdiction or (iii) subject itself to taxation in any such
jurisdiction if it is not otherwise so subject.

(h) Earning Statement. The Company will make generally available to its security
holders and the Representative as soon as practicable an earning statement that
satisfies the provisions of Section 11(a) of the Securities Act and Rule 158 of
the Commission promulgated thereunder covering a period of at least twelve
months beginning with the first fiscal quarter of the Company occurring after
the “effective date” (as defined in Rule 158) of the Registration Statement.

(i) Use of Proceeds. The Company will apply the net proceeds from the sale of
the Securities as described in the Time of Sale Information and the Prospectus
under the heading “Use of proceeds.”

(j) No Stabilization. The Company will not take, directly or indirectly, any
action designed to or that could reasonably be expected to cause or result in
any stabilization or manipulation of the price of the Securities.

(k) Record Retention. The Company will, pursuant to reasonable procedures
developed in good faith, retain copies of each Issuer Free Writing Prospectus
that is not filed with the Commission for three years after the Closing Date in
accordance with Rule 433 under the Securities Act.

(l) Notice of Inability to Use Automatic Shelf Registration Statement Form. If
at any time during the Prospectus Delivery Period, the Company receives from the
Commission a notice pursuant to Rule 401(g)(2) or otherwise ceases to be
eligible to use the automatic shelf registration statement form, the Company
will (i) promptly notify the Representative, (ii) promptly file a new
registration statement or post-effective amendment on the proper form relating
to the Securities, in a form satisfactory to the Representative, (iii) use its
best efforts to cause such registration statement or post-effective amendment to
be declared effective and (iv)

 

15



--------------------------------------------------------------------------------

promptly notify the Representative of such effectiveness. The Company will take
all other action necessary or appropriate to permit the public offering and sale
of the Securities to continue as contemplated in the registration statement that
was the subject of the Rule 401(g)(2) notice or for which the Company has
otherwise become ineligible. References herein to the Registration Statement
shall include such new registration statement or post-effective amendment, as
the case may be.

(m) Clear Market. For a period of 90 days after the date of the Prospectus, the
Company will not (i) offer, pledge, announce the intention to sell, sell,
contract to sell, sell any option or contract to purchase, purchase any option
or contract to sell, grant any option, right or warrant to purchase or otherwise
transfer or dispose of, directly or indirectly, any shares of Common Stock or
any securities convertible into or exercisable or exchangeable for Common Stock
or (ii) enter into any swap or other agreement that transfers, in whole or in
part, any of the economic consequences of ownership of the Common Stock, whether
any such transaction described in clause (i) or (ii) above is to be settled by
delivery of Common Stock or such other securities, in cash or otherwise, without
the prior written consent of J.P. Morgan Securities LLC, other than (A) the
Securities to be sold hereunder, (B) the issuance of shares of Common Stock upon
conversion of the Company’s 4% Senior Convertible Notes due 2014 in accordance
with the terms thereof, (C) the grant of options, awards of restricted stock and
restricted stock units, performance awards or the issuance of shares of Common
Stock to employees or directors by the Company in the ordinary course of
business or pursuant to any of the Company’s employee plans existing on the date
of this Agreement, including, but not limited to, the Company’s employee stock
option plan, the Company’s dividend reinvestment and stock purchase plan and the
Company’s 401(k) plans and (D) the issuance by the Company of shares of Common
Stock upon the exercise of options granted under the Company’s employee plans.
Notwithstanding the foregoing, if (1) during the last 17 days of the 90-day
restricted period, the Company issues an earnings release or material news or a
material event relating to the Company occurs; or (2) prior to the expiration of
the 90-day restricted period, the Company announces that it will release
earnings results during the 16-day period beginning on the last day of the
90-day period, the restrictions imposed by this Agreement shall continue to
apply until the expiration of the 18-day period beginning on the issuance of the
earnings release or the occurrence of the material news or material event.

(n) Underlying Securities. The Company will reserve and keep available at all
times, free of pre-emptive rights, shares of Common Stock for the purpose of
enabling the Company to satisfy all obligations to issue the Underlying
Securities upon conversion of the Securities.

(o) Exchange Listing. The Company will use all reasonable efforts to cause the
Underlying Securities to be listed on the New York Stock Exchange.

5. Certain Agreements of the Underwriters. Each Underwriter hereby represents
and agrees that:

(a) It has not and will not use, authorize use of, refer to, or participate in
the planning for use of, any “free writing prospectus,” as defined in Rule 405
under the Securities Act (which term includes use of any written information
furnished to the Commission by the Company and not incorporated by reference
into the Registration Statement and any press release issued by the

 

16



--------------------------------------------------------------------------------

Company) other than (i) a free writing prospectus that, solely as a result of
use by such Underwriter, would not trigger an obligation to file such free
writing prospectus with the Commission pursuant to Rule 433, (ii) any Issuer
Free Writing Prospectus listed on Schedule 2 hereto or prepared pursuant to
Section 3(c) or Section 4(c) (including any electronic road show), or (iii) any
free writing prospectus prepared by such underwriter and approved by the Company
in advance in writing.

(b) Notwithstanding the foregoing the Underwriters may use a term sheet
substantially in the form of Schedule 3 hereto without the consent of the
Company.

(c) The Representative, on behalf of the several Underwriters, will, pursuant to
reasonable procedures developed in good faith, retain copies of each Issuer Free
Writing Prospectus that is not filed with the Commission for three years after
the Closing Date in accordance with Rule 433 under the Securities Act.

(d) It is not subject to any pending proceeding under Section 8A of the
Securities Act with respect to the offering of the Securities (and will promptly
notify the Company if any such proceeding against it is initiated during the
Prospectus Delivery Period).

6. Conditions of Underwriters’ Obligations. The obligation of each Underwriter
to purchase Underwritten Securities on the Closing Date or the Option Securities
on the Additional Closing Date, as the case may be, as provided herein is
subject to the performance by the Company of its covenants and other obligations
hereunder and to the following additional conditions:

(a) Registration Compliance; No Stop Order. If a post-effective amendment to the
Registration Statement is required to be filed under the Securities Act, such
post-effective amendment shall have become effective, and the Representative
shall have received notice thereof, not later than 5:00 p.m., New York City
time, on the date hereof; no order suspending the effectiveness of the
Registration Statement shall be in effect, and no proceeding for such purpose,
pursuant to Rule 401(g)(2) or pursuant to Section 8A under the Securities Act
shall be pending before or threatened by the Commission; the Prospectus and each
Issuer Free Writing Prospectus shall have been timely filed with the Commission
under the Securities Act (in the case of an Issuer Free Writing Prospectus, to
the extent required by Rule 433 under the Securities Act) and in accordance with
Section 4(a) hereof; and all requests by the Commission for additional
information shall have been complied with to the reasonable satisfaction of the
Representative.

(b) Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct on the date hereof and on and
as of the Closing Date or the Additional Closing Date, as the case may be; and
the statements of the Company and its officers made in any certificates
delivered pursuant to this Agreement shall be true and correct on and as of the
Closing Date or the Additional Closing Date, as the case may be.

(c) No Downgrade. Subsequent to the earlier of (A) the Time of Sale and (B) the
execution and delivery of this Agreement, (i) no downgrading shall have occurred
in the rating

 

17



--------------------------------------------------------------------------------

accorded any securities issued or guaranteed by the Company or any of its
subsidiaries by any “nationally recognized statistical rating organization,” as
such term is defined under Section 3(a)(62) under the Exchange Act and (ii) no
such organization shall have publicly announced that it has under surveillance
or review, or has changed its outlook with respect to, its rating of any
securities issued or guaranteed by the Company or any of its subsidiaries (other
than an announcement with positive implications of a possible upgrading).

(d) No Material Adverse Change. Subsequent to the execution and delivery of this
Agreement, no event or condition of a type described in Section 3(z) hereof
shall have occurred or shall exist, which event or condition is not described in
the Time of Sale Information (excluding any amendment or supplement thereto) and
the Prospectus (excluding any amendment or supplement thereto) and the effect of
which in the judgment of the Representative makes it impracticable or
inadvisable to proceed with the offering, sale or delivery of the Securities on
the terms and in the manner contemplated by this Agreement, the Time of Sale
Information and the Prospectus.

(e) Officer’s Certificate. The Representative shall have received on and as of
the Closing Date or the Additional Closing Date, as the case may be, a
certificate of an executive officer of the Company who has specific knowledge of
the Company’s financial matters and is reasonably satisfactory to the
Representative (i) confirming that such officer has carefully reviewed the
Registration Statement, the Time of Sale Information and the Prospectus and, to
the best knowledge of such officer, the representations set forth in Sections
3(a) and 3(b) hereof are true and correct; (ii) confirming that the other
representations and warranties of the Company in this Agreement are true and
correct and that the Company has complied with all agreements and satisfied all
conditions on its part to be performed or satisfied hereunder at or prior to the
Closing Date or the Additional Closing Date, as the case may be; and (iii) to
the effect set forth in paragraphs (a), (c) and (d) of this Section 6.

(f) Comfort Letters for the Company. On the date of this Agreement and on the
Closing Date or the Additional Closing Date, as the case may be,
PricewaterhouseCoopers LLP shall have furnished to the Representative, at the
request of the Company, letters, dated the respective dates of delivery thereof
and addressed to the Underwriters, in form and substance reasonably satisfactory
to the Representative, containing statements and information of the type
customarily included in accountants’ “comfort letters” to underwriters with
respect to the Company’s financial statements and certain financial information
contained or incorporated by reference in the Registration Statement, the Time
of Sale Information and the Prospectus; provided that the letter delivered on
the Closing Date or the Additional Closing Date, as the case may be, shall use a
“cut-off” date no more than three business days prior to the Closing Date or
such Additional Closing Date, as the case may be.

(g) Opinion of Counsel for the Company. Counsel for the Company shall have
furnished to the Representative, at the request of the Company, its written
opinions, dated the Closing Date or the Additional Closing Date, as the case may
be, and addressed to the Underwriters, in form and substance reasonably
satisfactory to the Representative, to the effect set forth in Annex B hereto.

 

18



--------------------------------------------------------------------------------

(h) Opinion and Negative Assurance Statement of Outside Counsel for the Company.
Morgan, Lewis & Bockius LLP, counsel for the Company, shall have furnished to
the Representative, at the request of the Company, an opinion and negative
assurance statement, dated the Closing Date or the Additional Closing Date, as
the case may be, and addressed to the Underwriters, in form and substance
reasonably satisfactory to the Representative, to the effect set forth in Annex
C hereto.

(i) Opinion and Negative Assurance Statement of Counsel for the Underwriters.
The Representative shall have received on and as of the Closing Date or the
Additional Closing Date, as the case may be, an opinion and negative assurance
statement of Simpson Thacher & Bartlett LLP, counsel for the Underwriters, with
respect to such matters as the Representative may reasonably request, and such
counsel shall have received such documents and information as they may
reasonably request to enable them to pass upon such matters.

(j) No Legal Impediment to Issuance. No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any federal or state governmental or regulatory authority that would, as of the
Closing Date or the Additional Closing Date, as the case may be, prevent the
issuance or sale of the Securities; and no injunction or order of any federal or
state court shall have been issued that would, as of the Closing Date or the
Additional Closing Date, as the case may be, prevent the issuance or sale of the
Securities.

(k) Good Standing. The Representative shall have received on and as of the
Closing Date or the Additional Closing Date, satisfactory evidence of the good
standing of the Company and its Designated Subsidiaries, other than the
Designated Subsidiaries organized and existing outside the United States, in
their respective jurisdictions of organization and their good standing in such
other jurisdictions as the Representative may reasonably request, in each case
in writing or any standard form of telecommunication from the appropriate
governmental authorities of such jurisdictions.

(l) Exchange Listing. The Underlying Securities shall have been approved for
listing on the New York Stock Exchange, subject to official notice of issuance.

(m) Lock-up Agreements. The “lock-up” agreements, each substantially in the form
of Exhibit A hereto, between the Representative and the officers and directors
of the Company listed on Schedule 4 relating to sales and certain other
dispositions of shares of Stock or certain other securities, delivered to the
Representative on or before the date hereof, shall be in full force and effect
on the Closing Date or Additional Closing Date, as the case may be.

(n) Additional Documents. On or prior to the Closing Date or the Additional
Closing Date, as the case may be, the Company shall have furnished to the
Representative such further certificates and documents as the Representative may
reasonably request.

(o) Supplemental Indenture Relating to Securities. The Representative shall have
received an executed copy of the Supplemental Indenture.

All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Underwriters.

 

19



--------------------------------------------------------------------------------

7. Indemnification and Contribution.

(a) Indemnification of the Underwriters. The Company agrees to indemnify and
hold harmless each Underwriter, its affiliates, directors and officers and each
person, if any, who controls such Underwriter within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act, from and against any
and all losses, claims, damages and liabilities (including, without limitation,
legal fees and other expenses incurred in connection with any suit, action or
proceeding or any claim asserted, as such fees and expenses are incurred), joint
or several, that arise out of, or are based upon, (i) any untrue statement or
alleged untrue statement of a material fact contained in the Registration
Statement, or caused by any omission or alleged omission to state therein a
material fact required to be stated therein or necessary in order to make the
statements therein, not misleading, or (ii) any untrue statement or alleged
untrue statement of a material fact contained in the Prospectus (or any
amendment or supplement thereto), any Issuer Free Writing Prospectus or any Time
of Sale Information, or caused by any omission or alleged omission to state
therein a material fact necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading, in each
case except insofar as such losses, claims, damages or liabilities arise out of,
or are based upon, any untrue statement or omission or alleged untrue statement
or omission made in reliance upon and in conformity with any information
relating to any Underwriter furnished to the Company in writing by such
Underwriter through the Representative expressly for use therein.

(b) Indemnification of the Company. Each Underwriter agrees, severally and not
jointly, to indemnify and hold harmless the Company, its directors, its officers
who signed the Registration Statement and each person, if any, who controls the
Company within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act to the same extent as the indemnity set forth in paragraph
(a) of this Section 7, but only with respect to any losses, claims, damages or
liabilities that arise out of, or are based upon, any untrue statement or
omission or alleged untrue statement or omission made in reliance upon and in
conformity with any information relating to such Underwriter furnished to the
Company in writing by such Underwriter through the Representative expressly for
use in the Registration Statement, the Prospectus (or any amendment or
supplement thereto), any Issuer Free Writing Prospectus or any Time of Sale
Information, it being understood and agreed that the only such information
consists of the following: the statements concerning the Underwriters contained
in (i) the first paragraph under the subsection “Commissions and discounts”
under the heading “Underwriting” in the Prospectus, (ii) the third sentence
under the subsection “New issue of notes” under the heading “Underwriting” in
the Prospectus, and (iii) the first and second paragraphs under the subsection
“Price stabilization and short positions” under the heading “Underwriting” in
the Prospectus.

(c) Notice and Procedures. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against any person in respect of which indemnification may be sought
pursuant to either paragraph (a) or (b) of this Section 7, such person (the
“Indemnified Person”) shall promptly notify the person against whom such
indemnification may be sought (the “Indemnifying Person”) in writing; provided
that the failure to notify the Indemnifying Person shall not relieve it from any
liability that it may have under paragraph (a) or (b) above except to the extent
that it has been materially prejudiced (through the forfeiture of substantive
rights or defenses) by such failure; and provided, further, that the failure to
notify the Indemnifying Person shall not relieve it from any liability that it

 

20



--------------------------------------------------------------------------------

may have to an Indemnified Person otherwise than under paragraph (a) or
(b) above. If any such proceeding shall be brought or asserted against an
Indemnified Person and it shall have notified the Indemnifying Person thereof,
the Indemnifying Person shall retain counsel reasonably satisfactory to the
Indemnified Person to represent the Indemnified Person and any others entitled
to indemnification pursuant to this Section 7 that the Indemnifying Person may
designate in such proceeding and shall pay the fees and expenses of such counsel
related to such proceeding, as incurred. In any such proceeding, any Indemnified
Person shall have the right to retain its own counsel, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Person unless
(i) the Indemnifying Person and the Indemnified Person shall have mutually
agreed to the contrary; (ii) the Indemnifying Person has failed within a
reasonable time to retain counsel reasonably satisfactory to the Indemnified
Person; (iii) counsel to the Indemnified Person shall have reasonably concluded
that there are or are likely to be legal defenses available to it that are
different from or in addition to those available to the Indemnifying Person; or
(iv) the named parties in any such proceeding (including any impleaded parties)
include both the Indemnifying Person and the Indemnified Person and
representation of both parties by the same counsel would be inappropriate due to
actual or potential differing interests between them. It is understood and
agreed that the Indemnifying Person shall not, in connection with any proceeding
or related proceeding in the same jurisdiction, be liable for the fees and
expenses of more than one separate firm (in addition to any local counsel) for
all Indemnified Persons, and that all such fees and expenses shall be reimbursed
as they are incurred. Any such separate firm for any Underwriter, its
affiliates, directors and officers and any control persons of such Underwriter
shall be designated in writing by J.P. Morgan Securities LLC and any such
separate firm for the Company, its directors, its officers who signed the
Registration Statement and any control persons of the Company shall be
designated in writing by the Company. The Indemnifying Person shall not be
liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, the Indemnifying Person agrees to indemnify each Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment. Notwithstanding the foregoing sentence, if at any time an Indemnified
Person shall have requested that an Indemnifying Person reimburse the
Indemnified Person for fees and expenses of counsel as contemplated by this
paragraph, the Indemnifying Person shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 30 days after receipt by the Indemnifying Person of such
request and (ii) the Indemnifying Person shall not have reimbursed the
Indemnified Person in accordance with such request prior to the date of such
settlement. No Indemnifying Person shall, without the written consent of the
Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or could have been a
party and indemnification could have been sought hereunder by such Indemnified
Person, unless such settlement (x) includes an unconditional release of such
Indemnified Person, in form and substance reasonably satisfactory to such
Indemnified Person, from all liability on claims that are the subject matter of
such proceeding and (y) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnified
Person.

(d) Contribution. If the indemnification provided for in paragraph (a) or (b) of
this Section 7 is unavailable to an Indemnified Person or insufficient in
respect of any losses, claims, damages or liabilities referred to therein, then
each Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid

 

21



--------------------------------------------------------------------------------

or payable by such Indemnified Person as a result of such losses, claims,
damages or liabilities (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company on the one hand and the Underwriters
on the other from the offering of the Securities or (ii) if the allocation
provided by clause (i) is not permitted by applicable law, in such proportion as
is appropriate to reflect not only the relative benefits referred to in clause
(i) but also the relative fault of the Company on the one hand and the
Underwriters on the other in connection with the statements or omissions that
resulted in such losses, claims, damages or liabilities, as well as any other
relevant equitable considerations. The relative benefits received by the Company
on the one hand and the Underwriters on the other shall be deemed to be in the
same respective proportions as the net proceeds (before deducting expenses)
received by the Company from the sale of the Securities and the total
underwriting discounts and commissions received by the Underwriters in
connection therewith, in each case as set forth in the table on the cover of the
Prospectus, bear to the aggregate offering price of the Securities. The relative
fault of the Company on the one hand and the Underwriters on the other shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company or by the
Underwriters and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission.

(e) Limitation on Liability. The Company and the Underwriters agree that it
would not be just and equitable if contribution pursuant to this Section 7 were
determined by pro rata allocation (even if the Underwriters were treated as one
entity for such purpose) or by any other method of allocation that does not take
account of the equitable considerations referred to in paragraph (d) of this
Section 7. The amount paid or payable by an Indemnified Person as a result of
the losses, claims, damages and liabilities referred to in paragraph (d) of this
Section 7 shall be deemed to include, subject to the foregoing limitations, any
legal or other expenses incurred by such Indemnified Person in connection with
any such action or claim. Notwithstanding the provisions of this Section 7, in
no event shall an Underwriter be required to contribute any amount in excess of
the amount by which the total underwriting discounts and commissions received by
such Underwriter with respect to the offering of the Securities exceeds the
amount of any damages that such Underwriter has otherwise been required to pay
by reason of such untrue or alleged untrue statement or omission or alleged
omission. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation. The
Underwriters’ obligations to contribute pursuant to this Section 7 are several
in proportion to their respective purchase obligations hereunder and not joint.

(f) Non-Exclusive Remedies. The remedies provided for in this Section 7 are not
exclusive and shall not limit any rights or remedies that may otherwise be
available to any Indemnified Person at law or in equity.

8. Termination. This Agreement may be terminated in the absolute discretion of
the Representative, by notice to the Company, if after the execution and
delivery of this Agreement and prior to the Closing Date or, in the case of the
Option Securities, prior to the Additional Closing Date (i) trading generally
shall have been suspended or materially limited on or by any of the New York
Stock Exchange, the NASDAQ Stock Market or the over-the-counter market;
(ii) trading of any securities issued or guaranteed by the Company shall have
been suspended on

 

22



--------------------------------------------------------------------------------

any exchange or in any over-the-counter market; (iii) a general moratorium on
commercial banking activities shall have been declared by federal or New York
State authorities or a material disruption in commercial banking or securities
settlement or clearance services in the United States shall have occurred; or
(iv) there shall have occurred any outbreak or escalation of hostilities or any
change in financial markets or any calamity or crisis, either within or outside
the United States, that, in the judgment of the Representative, is material and
adverse and makes it impracticable or inadvisable to proceed with the offering,
sale or delivery of the Securities on the terms and in the manner contemplated
by this Agreement, the Time of Sale Information and the Prospectus.

9. Defaulting Underwriter. (a) If, on the Closing Date or any Additional Closing
Date, as the case may be, any Underwriter defaults on its obligation to purchase
the Securities that it has agreed to purchase hereunder, the non-defaulting
Underwriters may in their discretion arrange for the purchase of such Securities
by other persons satisfactory to the Company on the terms contained in this
Agreement. If, within 36 hours after any such default by any Underwriter, the
non-defaulting Underwriters do not arrange for the purchase of such Securities,
then the Company shall be entitled to a further period of 36 hours within which
to procure other persons satisfactory to the non-defaulting Underwriters to
purchase such Securities on such terms. If other persons become obligated or
agree to purchase the Securities of a defaulting Underwriter, either the
non-defaulting Underwriters or the Company may postpone the Closing Date, or the
Additional Closing Date, as the case may be, for up to five full business days
in order to effect any changes that in the opinion of counsel for the Company or
counsel for the Underwriters may be necessary in the Registration Statement and
the Prospectus or in any other document or arrangement, and the Company agrees
to promptly prepare any amendment or supplement to the Registration Statement
and the Prospectus that effects any such changes. As used in this Agreement, the
term “Underwriter” includes, for all purposes of this Agreement unless the
context otherwise requires, any person not listed in Schedule 1 hereto that,
pursuant to this Section 9, purchases Securities that a defaulting Underwriter
agreed but failed to purchase.

(b) If, after giving effect to any arrangements for the purchase of the
Underwritten Securities or the Option Securities, as the case may be, of a
defaulting Underwriter or Underwriters by the non-defaulting Underwriters and
the Company as provided in paragraph (a) of this Section 9, the aggregate
principal amount of such Underwritten Securities or such Option Securities, as
the case may be, that remains unpurchased does not exceed one-eleventh of the
aggregate principal amount of all the Underwritten Securities or the Option
Securities, as the case may be, then the Company shall have the right to require
each non-defaulting Underwriter to purchase the principal amount of Underwritten
Securities or the Option Securities, as the case may be, that such Underwriter
agreed to purchase hereunder plus such Underwriter’s pro rata share (based on
the principal amount of Underwritten Securities or Optional Securities, as the
case may be, that such Underwriter agreed to purchase hereunder) of the
Underwritten Securities or Optional Securities, as the case may be, of such
defaulting Underwriter or Underwriters for which such arrangements have not been
made.

(c) If, after giving effect to any arrangements for the purchase of the
Underwritten Securities or the Option Securities, as the case may be, of a
defaulting Underwriter or Underwriters by the non-defaulting Underwriters and
the Company as provided in paragraph (a) of this Section 9, the aggregate
principal amount of such Underwritten Securities or such Option

 

23



--------------------------------------------------------------------------------

Securities, as the case may be, that remains unpurchased exceeds one-eleventh of
the aggregate principal amount of all the Underwritten Securities or the Option
Securities, as the case may be, or if the Company shall not exercise the right
described in paragraph (b) of this Section 9, then this Agreement shall
terminate without liability on the part of the non-defaulting Underwriters. Any
termination of this Agreement pursuant to this Section 9 shall be without
liability on the part of the Company, except that the Company will continue to
be liable for the payment of expenses as set forth in Section 10 hereof and
except that the provisions of Section 7 hereof shall not terminate and shall
remain in effect.

(d) Nothing contained herein shall relieve a defaulting Underwriter of any
liability it may have to the Company or any non-defaulting Underwriter for
damages caused by its default.

10. Payment of Expenses. (a) Whether or not the transactions contemplated by
this Agreement are consummated or this Agreement is terminated, the Company will
pay or cause to be paid all costs and expenses incident to the performance of
its obligations hereunder, including without limitation, (i) the costs incident
to the authorization, issuance, sale, preparation and delivery of the Securities
and any taxes payable in that connection; (ii) the costs incident to the
preparation, printing and filing under the Securities Act of the Registration
Statement, the Preliminary Prospectus, any Issuer Free Writing Prospectus, any
Time of Sale Information and the Prospectus (including all exhibits, amendments
and supplements thereto in connection therewith) and the distribution thereof;
(iii) the costs of reproducing and distributing each of the Transaction
Documents; (iv) the fees and expenses of the Company’s counsel and independent
accountants; (v) the fees and expenses incurred in connection with the
registration or qualification and determination of eligibility for investment of
the Securities under the laws of such U.S. jurisdictions as the Representative
may designate and the preparation, printing and distribution of a Blue Sky
Memorandum (including the related fees and expenses of counsel for the
Underwriters); (vi) any fees charged by rating agencies for rating the
Securities; (vii) the fees and expenses of the Trustee, transfer agent or
registrar and any paying agent (including related fees and expenses of any
counsel to such parties); (viii) all expenses and application fees incurred in
connection with any filing with, and clearance of the offering by, the Financial
Industry Regulatory Authority; (ix) all expenses incurred by the Company in
connection with any “road show” presentation to potential investors and (x) all
expenses and application fees related to the listing of Underlying Securities on
the New York Stock Exchange.

(b) If (i) this Agreement is terminated pursuant to Section 8, (ii) the Company
for any reason fails to tender the Securities for delivery to the Underwriters
or (iii) the Underwriters decline to purchase the Securities for any reason
permitted under this Agreement, other than due to a termination pursuant to
Section 9, the Company agrees to reimburse the Underwriters for all
out-of-pocket costs and expenses (including the fees and expenses of their
counsel) reasonably incurred by the Underwriters in connection with this
Agreement and the offering contemplated hereby.

11. Persons Entitled to Benefit of Agreement. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and the officers and directors and any controlling persons referred
to herein, and the affiliates of each Underwriter referred to in Section 7
hereof. Nothing in this Agreement is intended or shall be construed to give any
other person any legal or equitable right, remedy or claim under or in respect
of this Agreement or any provision contained herein. No purchaser of Securities
from any Underwriter shall be deemed to be a successor merely by reason of such
purchase.

 

24



--------------------------------------------------------------------------------

12. Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company and the Underwriters
contained in this Agreement or made by or on behalf of the Company or the
Underwriters pursuant to this Agreement or any certificate delivered pursuant
hereto shall survive the delivery of and payment for the Securities and shall
remain in full force and effect, regardless of any termination of this Agreement
or any investigation made by or on behalf of the Company or the Underwriters.

13. Certain Defined Terms. For purposes of this Agreement, (a) except where
otherwise expressly provided, the term “affiliate” has the meaning set forth in
Rule 405 under the Securities Act; (b) the term “business day” means any day
other than Saturday, a Sunday or a legal public holiday as defined in 5 U.S.C.
§6103; (c) the term “subsidiary” has the meaning set forth in Rule 405 under the
Securities Act; and (d) the term “significant subsidiary” has the meaning set
forth in Rule 1-02 of Regulation S-X under the Exchange Act.

14. Patriot Act. In accordance with the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)), the
Underwriters are required to obtain, verify and record information that
identifies their respective clients, including the Company, which information
may include the name and address of their respective clients, as well as other
information that will allow the Underwriters to properly identify their
respective clients.

15. Miscellaneous. (a) Authority of the Representative. Any action by the
Representative or the Underwriters hereunder may be taken by J.P. Morgan
Securities LLC on behalf of the Underwriters, and any such action taken by J.P.
Morgan Securities LLC shall be binding upon the Underwriters.

(b) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given upon receipt at the addresses set
forth in the following sentence. Notices to the Underwriters shall be given to
the Representative c/o J.P. Morgan Securities LLC, 383 Madison Avenue, New York,
New York 10179 (fax: (212) 622-8358), Attention: Equity Syndicate Desk. Notices
to the Company shall be given to it at 600 Grant Street, Pittsburgh, PA
15219-9776 (fax: 412-433-2811), Attention: Robert M. Stanton, Assistant General
Counsel.

(c) Governing Law. This Agreement and any claim, controversy or dispute arising
under or related to this Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

(d) Counterparts. This Agreement may be signed in counterparts (which may
include counterparts delivered by any standard form of telecommunication), each
of which shall be an original and all of which together shall constitute one and
the same instrument.

(e) Amendments or Waivers. No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.

(f) Headings. The headings herein are included for convenience of reference only
and are not intended to be part of, or to affect the meaning or interpretation
of, this Agreement.

 

25



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.

 

Very truly yours, UNITED STATES STEEL CORPORATION By:  

/s/ John Quaid

  Name: John Quaid   Title: Vice President and Treasurer

 

Confirmed and accepted as of the

date set forth on the first page hereof

J.P. MORGAN SECURITIES LLC   By: J.P. Morgan Securities LLC By  

      /s/ T. Oeljeschlager

        Authorized Signatory

For itself and on behalf of the

several Underwriters listed

in Schedule 1 hereto.

[Signature page to Convertible Notes Underwriting Agreement]



--------------------------------------------------------------------------------

Schedule 1

 

Underwriter

   Principal Amount of
Securities  

J.P. Morgan Securities LLC

   $ 110,000,000   

Barclays Capital Inc.

   $ 55,000,000   

Goldman, Sachs & Co.

   $ 55,000,000   

Morgan Stanley & Co. LLC

   $ 55,000,000      

 

 

 

Total

   $ 275,000,000      

 

 

 

 

S-1-1



--------------------------------------------------------------------------------

Schedule 2

 

  •  

Pricing Term Sheet, dated March 20, 2013, relating to the Securities and
attached as Schedule 3 hereto.

 

S-2-1



--------------------------------------------------------------------------------

Schedule 3

Filed Pursuant to Rule 433 under the Securities Act of 1933

Issuer Free Writing Prospectus dated March 20, 2013

Relating to Preliminary Prospectus Supplement dated March 20, 2013

Registration Statement No. 333-186702

PRICING TERM SHEET

United States Steel Corporation

$275,000,000 aggregate principal amount of

2.75% Senior Convertible Notes due 2019 (the “notes”)

The information in this pricing term sheet should be read together with the
preliminary prospectus supplement dated March 20, 2013 relating to the offering
of the notes (preliminary prospectus supplement”), including the documents
incorporated by reference therein and the related base prospectus dated
February 15, 2013, filed pursuant to Rule 424(b) under the Securities Act of
1933, as amended.

 

Issuer:    United States Steel Corporation (“USS”) Ticker /Exchange for common
stock:    X / The New York Stock Exchange (“NYSE”) Title of securities:    2.75%
Senior Convertible Notes due 2019 Aggregate principal amount offered:   
$275,000,000 ($316,250,000 if the underwriters’ option to purchase additional
$41,250,000 aggregate principal amount of notes is exercised in full) Maturity
date:    April 1, 2019, unless earlier converted, redeemed or repurchased Price
to public:    100% of principal amount plus accrued interest, if any, from March
26, 2013 Interest:    2.75% per annum, accruing from March 26, 2013 Interest
payment dates:    April 1 and October 1, beginning October 1, 2013 Interest
payment record dates:    March 15 and September 15 of each year Last reported
sale price:    $19.45 per share of USS’s common stock on the NYSE on the Pricing
Date Conversion premium:    Approximately 30.00% over the last reported sale
price Initial conversion price:    Approximately $25.29 per share of common
stock Initial conversion rate:    39.5491 shares of common stock per $1,000
principal amount of notes Aggregate underwriting discount:    $7,562,500
($8,696,875 if the underwriters exercise in full their option to purchase
additional notes) Net proceeds:    The net proceeds from the sale of the notes
in this offering are estimated to be approximately $ 267,437,500 (or
approximately $ 307,553,125 if the underwriters exercise in full their option to
purchase additional notes), after deducting underwriting discounts but before
USS’s estimated offering expenses.

 

S-3-1



--------------------------------------------------------------------------------

Pricing date:    March 20, 2013 Closing date:    March 26, 2013 Joint
book-running managers:   

J.P. Morgan Securities LLC

Barclays Capital Inc.

Goldman, Sachs & Co.

Morgan Stanley & Co. LLC

Settlement:    DTC CUSIP/ISIN:    912909 AH1 / US912909AH17 Expected ratings:   

[Intentionally omitted]

 

Investors are cautioned that a security rating is not a recommendation to buy,
sell or hold securities, that it is subject to revision or withdrawal at any
time by the assigning rating organization, and that each rating should be
evaluated independently of any other rating.

Optional redemption:    USS may redeem all or a portion of the notes at any time
on or after April 5, 2017, so long as the last reported sale price of USS’s
common stock for at least 20 trading days (whether or not consecutive) during
any 30 consecutive trading day period ending within 5 trading days immediately
preceding the date on which USS provides notice of redemption exceeds 130% of
the applicable conversion price on each applicable trading day. The redemption
price will equal 100% of the principal amount of the notes to be redeemed, plus
accrued and unpaid interest to, but excluding, the redemption date.

Adjustment to conversion rate upon

conversion upon a make-whole

fundamental change or a notice of

redemption:

   If and only to the extent a holder elects to convert its notes in connection
with a make-whole fundamental change (as defined in the preliminary prospectus
supplement) or a redemption notice, USS will, under certain circumstances,
increase the conversion rate by a number of additional shares of common stock.
The following table sets forth the number of additional shares by which the
conversion rate shall be increased upon conversion in connection with a
make-whole fundamental change or a notice of redemption for each stock price and
effective date set forth below:

Stock Price

 

Effective Date

   $ 19.45       $ 22.50       $ 25.00       $ 27.50       $ 30.00       $ 35.00
      $ 40.00       $ 50.00       $ 60.00       $ 70.00       $ 80.00   

March 26, 2013

     11.8647         9.5213         7.4453         5.8606         4.7054        
3.0969         2.0741         0.9406         0.4029         0.1394        
0.0206   

April 1, 2014

     11.8647         9.4969         7.3829         5.8074         4.6115        
2.9694         1.9460         0.8429         0.3400         0.1037        
0.0076   

April 1, 2015

     11.8647         9.4477         7.2306         5.5974         4.3737        
2.7266         1.7292         0.6977         0.2544         0.0597        
0.0000   

April 1, 2016

     11.8647         9.1660         6.8469         5.1687         3.9362        
2.3286         1.3997         0.5008         0.1499         0.0161        
0.0000   

April 1, 2017

     11.8647         8.5133         6.0949         4.3974         3.1946        
1.7138         0.9304         0.2615         0.0439         0.0000        
0.0000   

April 1, 2018

     11.8647         7.3185         4.7591         3.0806         1.9905        
0.8330         0.3495         0.0462         0.0000         0.0000        
0.0000   

April 1, 2019

     11.8647         4.8953         0.4509         0.0000         0.0000        
0.0000         0.0000         0.0000         0.0000         0.0000        
0.0000   

 

2



--------------------------------------------------------------------------------

The exact stock prices and effective dates may not be set forth in the table
above, in which case:

 

  •  

If the stock price is between two stock price amounts in the table or the
effective date is between two effective dates in the table, the number of
additional shares by which the conversion rate will be increased will be
determined by a straight-line interpolation between the number of additional
shares set forth for the higher and lower stock price amounts and the two dates,
as applicable, based on a 365-day year.

 

  •  

If the stock price is greater than $80.00 per share (subject to adjustment), no
additional shares will be added to the conversion rate.

 

  •  

If the stock price is less than $19.45 per share (subject to adjustment), no
additional shares will be added to the conversion rate.

Notwithstanding the foregoing, in no event will the total number of shares of
common stock issuable upon conversion of the notes exceed 51.4138 per $1,000
principal amount of notes, subject to adjustments as described in the
preliminary prospectus supplement.

Concurrent senior notes offering

On March 20, 2013, USS priced an offering of $275,000,000 aggregate principal
amount of 6.875% Senior Notes due 2021 (the “senior notes offering”). The senior
notes offering is expected to close on or around March 26, 2013, subject to
customary closing conditions. This offering and the senior notes offering are
not contingent on one another.

USS has filed a registration statement including a prospectus and a preliminary
prospectus supplement with the SEC for the offering to which this communication
relates. Before you invest, you should read the prospectus and preliminary
prospectus supplement in that registration statement and other documents USS has
filed with the SEC for more complete information about USS and this offering.
You may obtain these documents for free by visiting EDGAR on the SEC Web site at
www.sec.gov. Alternatively, USS, any underwriter or any dealer participating in
the offering will arrange to send you the prospectus and the preliminary
prospectus supplement if you request them from J.P. Morgan Securities LLC c/o
Broadridge Financial Solutions, 1155 Long Island Avenue, Edgewood, New York
11717 or by telephone at (866) 803-9204; Barclays Capital Inc. c/o Broadridge
Financial Solutions, 1155 Long Island Avenue, Edgewood, NY 11717, by telephone
at (888) 603-5847 or email: Barclaysprospectus@broadridge.com; Goldman, Sachs &
Co., Attn: Prospectus Department, 200 West Street, New York, NY 10282, or by
telephone at (866) 471-2526, facsimile: (212) 902-9316 or e-mail:
prospectus-ny@ny.email.gs.com; or Morgan Stanley & Co. LLC, Attn: Prospectus
Department, 180 Varick Street, Second Floor, New York, NY 10014, or by telephone
at (866) 718-1649 or email: prospectus@morganstanley.com.

 

3



--------------------------------------------------------------------------------

Schedule 4

Individuals required to provide lock-up agreements

Directors:

Dan O. Dinges

John G. Drosdick

John J. Engel

Richard A. Gephardt

Murry S. Gerber

Charles R. Lee

Frank J. Lucchino

Glenda G. McNeal

Seth E. Schofield

David S. Sutherland

Patricia A. Tracey

Executive Officers:

John P. Surma

George F. Babcoke

Gretchen R. Haggerty

David H. Lohr

James D. Garraux

Larry T. Brockway

Mario Longhi

Douglas R. Matthews

Susan M. Suver

Michael S. Williams

Gregory A. Zovko

 

S-4-1



--------------------------------------------------------------------------------

Annex A

Designated Subsidiaries of the Company

 

Entity

  

Jurisdiction of Organization

U. S. Steel Tubular Products, Inc.

   Delaware

USS Portfolio Delaware, Inc.

   Delaware

U. S. Steel Canada Inc.

   Canada

U. S. Steel Global Holdings I B.V.

   Netherlands

U. S. Steel Košice, s.r.o

   Slovak Republic

 

A-1



--------------------------------------------------------------------------------

Annex B

Form of Opinion of Counsel for the Company

(i) The Company has been duly incorporated and is an existing corporation in
good standing under the laws of the State of Delaware;

(ii) U.S. Steel Tubular Products, Inc. has been duly incorporated and is an
existing corporation in good standing under the laws of the State of Delaware;

(iii) The Company has an authorized capitalization as set forth in the
Registration Statement, the Time of Sale Information and the Prospectus under
the heading “Capitalization” all of the outstanding shares of capital stock of
the Company have been duly and validly authorized and issued and are fully paid
and non-assessable and all outstanding shares of capital stock or other equity
interests of each Designated Subsidiary of the Company have been duly authorized
and are validly issued, fully paid and non-assessable;

(iv) Neither the Company nor any of its U.S. subsidiaries is in violation of its
certificate of incorporation or by-laws or, to such counsel’s knowledge, none of
the Company nor any of the Designated Subsidiaries is in default in the
performance or observance of any material obligation, agreement, covenant or
condition contained in any indenture, mortgage, deed of trust, loan agreement,
lease or other agreement or instrument to which it is a party or by which it or
any of its properties may be bound except for such defaults and violations that
would not, individually or in the aggregate, have a Material Adverse Effect.

(v) Each of the Company and its Designated Subsidiaries has the power and
authority (corporate and other) to own its properties and conduct its business
as described in the Time of Sale Information and the Prospectus; is duly
qualified to do business as a foreign entity in good standing in all other
jurisdictions in which its ownership or lease of property or the conduct of its
business requires such qualification, except where the failure to do so would
not reasonably be expected to cause a Material Adverse Effect;

(vi) The Company has full right, power and authority to execute and deliver each
of the Transaction Documents and to perform its obligations thereunder; and all
action required to be taken for the due and proper authorization, execution and
delivery of each of the Transaction Documents and the consummation of the
transactions contemplated thereby has been duly and validly taken;

(vii) No consent, approval, authorization or order of, or filing with, any
governmental agency or body or any court having jurisdiction over the Company,
its U.S. subsidiaries or their respective properties is required for the
consummation of the transactions contemplated by the Underwriting Agreement and
the other Transaction Documents in connection with the issuance and sale of the
Securities, the issuance of the Underlying Securities upon conversion of the
Securities or the consummation of the Transactions, except for (i) the
effectiveness of the Registration Statement, which is in full force and effect,
and (ii) any consent, approval, authorization, or order, or filing required
pursuant to state “blue sky” laws or foreign securities laws;

 

B-1



--------------------------------------------------------------------------------

(viii) The Underlying Securities reserved for issuance upon conversion of the
Securities have been duly and validly authorized and reserved by the Company and
when issued upon exchange of the Securities in accordance with the terms
thereof, will be validly issued, fully paid and non-assessable; the Underlying
Securities conform to the description thereof contained in the Registration
Statement, the Time of Sale Information and the Prospectus.

(ix) Except as described in the Time of Sale Information and the Prospectus,
there are no pending actions, suits or proceedings against or affecting the
Company, any Designated Subsidiary or any of their respective properties that,
if determined adversely to the Company or any Designated Subsidiary would
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect, or would materially and adversely affect the ability of the
Company to perform its obligations under the Underwriting Agreement; and, to
such counsel’s knowledge, no such actions, suits or proceedings are threatened;

(x) The execution, delivery and performance of the Transaction Documents, the
issuance and sale of the Securities, the issuance of the Underlying Securities
upon conversion of the Securities and compliance by the Company with the terms
thereof and the consummation of the transactions contemplated by the Transaction
Documents, will not result in a breach or violation of any of the terms and
provisions of, or constitute a default under, (A) the Delaware General
Corporation Law or those laws, rules and regulations of the Commonwealth of
Pennsylvania and the federal laws of the United States (excluding, with respect
to federal securities law, the antifraud provisions thereof), in each case,
which, in such counsel’s experience, are normally applicable to transactions of
the type contemplated by the Underwriting Agreement, (B) the respective charters
or limited liability company agreements or by-laws of the Company and the
Designated Subsidiaries (other than the Designated Subsidiaries organized and
existing outside the United States), (C) to such counsel’s knowledge after
inquiring of those employees of the Company responsible for such matters, orders
of any court, regulatory tribunal, administrative agency or other governmental
body having jurisdiction over the Company, any Designated Subsidiary or any of
their respective properties or (D) to such counsel’s knowledge after inquiring
of those employees of the Company responsible for such matters, any agreement or
instrument to which the Company or any Designated Subsidiary is a party or by
which the Company or any Designated Subsidiary is bound or to which any of the
properties of the Company or any Designated Subsidiary is subject; the Company
has full power and authority to authorize, issue and sell the Securities as
contemplated by the Underwriting Agreement;

(xi)(a) The Registration Statement has become effective under the Securities
Act; (b) the Prospectus was filed with the Commission pursuant to Rule 424(b)
under the Securities Act on the date specified therein; (c) to the best of such
counsel’s knowledge, no order suspending the effectiveness of the Registration
Statement has been issued by the Commission, no notice of objection of the
Commission to the use of such registration statement or any post-effective
amendment thereto pursuant to Rule 401(g)(2) under the Securities Act has been
received by the Company and no proceeding for that purpose or pursuant to
Section 8A of the Securities Act against the Company or related to the offering
has been initiated or threatened by the Commission; (d) the Registration
Statement, as of the Effective Time, and the Prospectus, as of its date and as
of the date hereof, and each

 

B-2



--------------------------------------------------------------------------------

amendment or supplement thereto, complied as to form in all material respects
with the requirements of the Securities Act; and (e) the documents incorporated
by reference in the Registration Statement, the Time of Sale Information and the
Prospectus, when filed with the Commission, conformed in all material respects
with the requirements of the Exchange Act;

(xii) The Indenture has been duly authorized, executed and delivered by the
Company and has been duly qualified under the Trust Indenture Act, and
constitutes a valid and legally binding obligation of the Company enforceable
against the Company in accordance with its terms, except as enforceability may
be limited by applicable bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally; by equitable principles relating to
enforceability; the effect of judicial discretion on the availability of
remedies and the realization of benefits under an agreement as written
(including, without limitation, the possible refusal of a court to enforce any
provision purporting to disallow waivers by course of conduct or oral
authorization, to excuse failure to act or delay in acting by any party or to
waive trial by jury) and general matters of public policy (collectively, the
“Enforceability Exceptions”);

(xiii) The Supplemental Indenture setting forth the terms of the Securities in
accordance with the terms of the Indenture has been duly authorized, executed
and delivered by the Company, and is enforceable against the Company according
to its terms, subject to the Enforceability Exceptions;

(xiv) The Securities have been duly authorized and when duly executed,
authenticated and issued in accordance with the Indenture and delivered to and
paid for by the Underwriters in accordance with the terms of the Underwriting
Agreement, will constitute valid and legally binding obligations of the Company,
enforceable against the Company in accordance with their terms, subject to the
Enforceability Exceptions, and will be entitled to the benefits of the
Indenture;

(xv) The Underwriting Agreement has been duly authorized, executed and delivered
by the Company;

(xvi) Each Transaction Document conforms in all material respects to the
description thereof contained in the Registration Statement, the Time of Sale
Information and the Prospectus;

(xvii) The descriptions in the Registration Statement, the Time of Sale
Information and Prospectus of statutes, legal and governmental proceedings and
contracts and other documents are accurate and fairly present the information
required to be shown; and such counsel does not know of any legal or
governmental proceedings required to be described in the Registration Statement,
the Time of Sale Information or the Prospectus which are not described as
required, or of any contracts or documents of a character required to be
described in the Registration Statement, the Time of Sale Information or the
Prospectus or to be filed as exhibits to the Registration Statement which are
not described and filed as required;

(xviii) To the knowledge of such counsel after inquiry of those employees of the
Company responsible for such matters, there are no contracts, agreements or
understandings

 

B-3



--------------------------------------------------------------------------------

between the Company and any person granting such person the right to require the
Company to file a registration statement under the Securities Act with respect
to any securities of the Company or to require the Company to include such
securities with the Securities registered pursuant to the Registration Statement
or with any securities being registered pursuant to any other registration
statement filed by the Company under the Securities Act;

(xix) The Company is not and, after giving effect to the offering and sale of
the Securities and the application of the proceeds thereof as described in the
Time of Sale Information and the Prospectus, will not be an “investment company”
or an entity “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended;

(xx) Neither the issuance, sale and delivery of the Securities nor the
application of the proceeds thereof by the Company as described in the
Registration Statement, the Time of Sale Information and the Prospectus will
violate Regulation T, U or X of the Board of Governors of the Federal Reserve
System or any other regulation of such Board of Governors;

(xxi) USSK has been duly organized and is an existing limited liability company
in good standing under the laws of the Slovak Republic, with power and authority
(corporate and other) to own its properties and conduct its business as
described in the Time of the Sale Information and the Prospectus; and USSK is
duly qualified to do business as a foreign limited liability company in good
standing in all other jurisdictions in which its ownership or lease of property
or the conduct of its business requires such qualification;

(xxii) All outstanding equity interests of USSK have been duly authorized and
are validly issued, fully paid and nonassessable;

(xxiii) No consent, approval, authorization or order of, or filing with, any
governmental agency or body or any court having jurisdiction over USSK, its
subsidiaries or their respective properties in the Slovak Republic or any
political subdivision thereof is required for the consummation of the
transactions contemplated by the Underwriting Agreement in connection with the
issuance and sale of the Securities by the Company or the issuance of the
Underlying Securities upon conversion of the Securities;

(xxiv) The execution, delivery and performance of the Transaction Documents, the
issuance and sale of the Securities and compliance by the Company, the issuance
of the Underlying Securities upon conversion of the Securities with the terms
thereof and the consummation of the transactions contemplated by the Transaction
Documents, will not result in a breach or violation of any of the terms and
provisions of, or constitute a default under, (A) any statute or any rule or
regulation in the Slovak Republic or any political subdivision thereof, (B) the
organizational documents of USSK; (C) orders of any court, regulatory tribunal,
administrative agency or other governmental body having jurisdiction over USSK
or any of its respective properties or (D) any agreement or instrument to which
USSK is a party or by which it is bound or to which any of the properties of
USSK is subject; and

(xxv) The descriptions in the Registration Statement, the Time of Sale
Information and the Prospectus of statutes, legal and governmental proceedings
in the Slovak Republic or

 

B-4



--------------------------------------------------------------------------------

any political subdivision thereof and contracts and other documents relating to
USSK are accurate and fairly present the information required to be shown; and,
after inquiring of those employees of USSK responsible for such matters, such
counsel does not know of (a) any legal or governmental proceedings in the Slovak
Republic or any political subdivision thereof or (b) any contracts or documents
affecting USSK that would reasonably be expected to have a material adverse
effect upon the financial condition, business, properties or results of
operations of USSK.

(xxvi) U. S. Steel Canada Inc. is a corporation existing under the laws of
Canada. There are no restrictions on the corporate power and capacity of U.S.
Steel Canada Inc. to own and lease property and assets and to carry on business.

(xxvii) All of the issued and outstanding common shares in the capital of U.S.
Steel Canada Inc. are fully paid and non-assessable and U.S. Steel Canada
Limited Partnership is the owner of record of all such shares.

(xxviii) No consent, approval, authorization or order of, or filing with, any
federal or provincial governmental agency or body, or any court, in the Province
of Ontario having jurisdiction over U. S. Steel Canada Inc. is required for the
consummation of the transactions contemplated by the Underwriting Agreement in
connection with the issuance and sale of the Securities by the Company.

(xxix) The execution, delivery and performance of the Transaction Documents, the
issuance and sale of the Securities and compliance by the Company with the terms
thereof and the consummation of the transactions contemplated by the Transaction
Documents, will not result in a breach or violation of any of the terms and
provisions of, or constitute a default under, (A) any statute or any rule or
regulation of Canada or the Provinces of Ontario to which U. S. Steel Canada
Inc. is subject, or (B) the articles or by-laws of U.S. Steel Canada.

Such counsel shall also state that he has participated in conferences with
representatives of the Company and with representatives of its independent
registered public accountants at which conferences the contents of the
Registration Statement, the Time of Sale Information and the Prospectus and any
amendment and supplement thereto and related matters were discussed and,
although such counsel assumes no responsibility for the accuracy, completeness
or fairness of the Registration Statement, the Time of Sale Information and the
Prospectus and any amendment or supplement thereto (except as expressly
provided), nothing has come to the attention of such counsel to cause such
counsel to believe that (i) as of the applicable Effective Time, the
Registration Statement or any amendment thereto, including in each case any
document incorporated or deemed incorporated by reference therein, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein not
misleading, (ii) as of the Time of Sale, the Time of Sale Information, including
in each case any document incorporated or deemed incorporated by reference
therein, contained any untrue statement of a material fact or omitted to state
any material fact required to be stated therein or necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading; or (iii) as of its date and as of the Closing Date, the
Prospectus or any supplement or amendment thereto, including in each case any
document incorporated or deemed incorporated by reference therein,

 

B-5



--------------------------------------------------------------------------------

contained or contains any untrue statement of a material fact or omitted or
omits to state any material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading (other than the financial statements and
other financial information contained therein and information furnished to the
Company in writing by the Representative expressly for use in the Time of Sale
Information or Prospectus, as to which such counsel need express no belief).

In rendering such opinion, such counsel may rely as to matters of fact on
certificates of responsible officers of the Company and public officials that
are furnished to the Underwriters.

No opinion is expressed as to compliance by the Company with applicable Canadian
securities laws in connection with any distribution of the Securities to a
purchaser in Canada. The opinions set forth in paragraphs (i) – (ix) are
expressed only as to the laws of Ontario and Alberta and the federal laws of
Canada applicable therein.

The foregoing opinion shall be rendered to the Underwriters at the request of
the Company and shall so state therein.

 

B-6



--------------------------------------------------------------------------------

Annex C

Form of Opinion of Outside Counsel for the Company

(i) The Indenture has been duly authorized, executed and delivered by the
Company and has been duly qualified under the Trust Indenture Act; the
Supplemental Indenture has been duly authorized, executed and delivered by the
Company; and the Indenture, as supplemented by the Supplemental Indenture,
constitutes a legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, subject to the Enforceability
Exceptions;

(ii) The Securities have been duly authorized and when issued, executed and
authenticated in accordance with the provisions of the Indenture, as
supplemented by the Supplemental Indenture, and delivered to and paid for by the
Underwriters in accordance with the terms of the Underwriting Agreement, will
constitute legal, valid and binding obligations of the Company, enforceable
against the Company in accordance with their terms, subject to the
Enforceability Exceptions, and will be entitled to the benefits of the
Indenture, as supplemented by the Supplemental Indenture;

(iii) The Underwriting Agreement has been duly authorized, executed and
delivered by the Company;

(iv) The statements set forth in the Time of Sale Information and the Prospectus
under the captions “Description of the notes” and “Description of the debt
securities,” insofar as such statements purport to constitute summaries of the
terms of the Securities, constitute an accurate summary of the terms of the
Securities in all material respects;

(v) The description in the Time of Sale Information and the Prospectus under the
caption “Material U.S. federal income and estate tax considerations,” to the
extent that it purports to summarize provisions of United States federal income
or estate tax law or legal conclusions with respect to United States federal
income or estate tax law, is accurate in all material respects;

IRS Circular 230 Disclosure. To ensure compliance with the requirements imposed
by the Internal Revenue Service, we inform you that any U.S. federal tax advice
contained herein does not deal with a taxpayer’s particular
circumstances. Further it was written in support of the promotion, marketing or
recommending of the transaction or matter described herein. This opinion was not
intended or written to be used, and cannot be used, for purposes of avoiding
penalties under the Internal Revenue Code. Taxpayers should consult their own
tax advisors regarding the tax consequences to them of their own particular
circumstances.

(vi) The Underlying Securities reserved for issuance upon conversion of the
Securities have been duly authorized and reserved, when issued by the Company
upon conversion of the Securities in accordance with the terms thereof, will be
validly issued, fully paid and non-assessable; and

 

C-1



--------------------------------------------------------------------------------

(vii) The statements made in the Time of Sale Information and the Prospectus
under the captions “Description of common stock” and “Description of Capital
Stock” insofar as they purport to constitute summaries of the terms of the
Underlying Securities constitute an accurate summary of the terms of the
Underlying Securities in all material respects.

(viii) The Company is not and, after giving effect to the offering and sale of
the Securities, will not be, an “investment company,” as such term is defined in
the Investment Company Act of 1940, as amended.

(ix) The Registration Statement (except as to the financial statements,
schedules, notes, other financial and accounting data and statistical data
derived therefrom, and information about internal control over financial
reporting, as to which we express no opinion), on the date it initially became
effective under the Securities Act, appeared on its face to be appropriately
responsive in all material respects to the applicable requirements of the
Securities Act; and

(x) The Prospectus (except as to the financial statements, schedules, notes,
other financial and accounting data and statistical data derived therefrom, and
information about internal control over financial reporting, as to which we
express no opinion), at the time such document was filed with the Commission,
appeared on its face to be appropriately responsive in all material respects to
the applicable requirements of the Securities Act or the Exchange Act.

Such counsel shall also state that such counsel confirms that nothing came to
such counsel’s attention that caused such counsel to believe that (i) the
Registration Statement, as of its most recent effective date, pursuant to
Rule 430B(f)(2) under the Securities Act, of the part of the Registration
Statement relating to the Securities for purposes of the liability of the
Underwriters under Section 11 of the Securities Act, contained an untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary to make the statements therein not misleading;
(ii) the Time of Sale Information, considered as a whole at the Time of Sale,
contained any untrue statement of a material fact or omitted to state a material
fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading or (iii) the
Prospectus, as of its date, or as of the date hereof, contained or contains any
untrue statement of a material fact or omitted or omits to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, however,
that (a) such counsel is not passing upon and does not assume any responsibility
for the accuracy, completeness or fairness of the statements contained in the
Registration Statement, the Time of Sale Information and the Prospectus (except
with respect to certain legal matters, as and to the extent set forth in
paragraphs (iv) and (v) in such counsel’s letter delivered to the Underwriters
pursuant to Section 6(h) of the Underwriting Agreement), (b) such counsel does
not express any belief with respect to the financial statements, schedules,
notes, other financial and accounting data and statistical data derived
therefrom, and management’s report on internal control over financial reporting,
in each case contained in the Registration Statement, the Time of Sale
Information or the Prospectus) and (c) such counsel does not express any belief
with respect to any statement in a document incorporated by reference in the
Registration Statement, the Time of Sale Information or the Prospectus, to the
extent that,

 

C-2



--------------------------------------------------------------------------------

pursuant to Rule 412 under the Securities Act, such statement is deemed to be
modified or superseded in the Registration Statement, the Time of Sale
Information or the Prospectus, as the case may be, at the respective times as of
which the advisements set forth in this paragraph are provided.

In rendering such opinion, such counsel may rely as to matters of fact on
certificates of responsible officers of the Company and public officials that
are furnished to the Underwriters.

The foregoing opinion shall be rendered to the Underwriters at the request of
the Company and shall so state therein.

 

C-3



--------------------------------------------------------------------------------

Exhibit A

CONVERTIBLE NOTES LOCK-UP AGREEMENT

March      , 2013

J.P. MORGAN SECURITIES LLC

As Representative of

the several Underwriters listed

in Schedule 1 to the Underwriting

Agreement referred to below

c/o J.P. Morgan Securities LLC

383 Madison Avenue

New York, NY 10179

Re:         United States Steel Corporation — Public Offering

Ladies and Gentlemen:

The undersigned understands that you, as Representative of the several
Underwriters, propose to enter into an Underwriting Agreement (the “Underwriting
Agreement”) with United States Steel Corporation, a Delaware corporation (the
“Company”), providing for the public offering (the “Public Offering”) by the
several Underwriters named in Schedule 1 to the Underwriting Agreement (the
“Underwriters”), of convertible notes of the Company (the “Securities”).
Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Underwriting Agreement.

In consideration of the Underwriters’ agreement to purchase and make the Public
Offering of the Securities, and for other good and valuable consideration
receipt of which is hereby acknowledged, the undersigned hereby agrees that,
without the prior written consent of J.P. Morgan Securities LLC on behalf of the
Underwriters, the undersigned will not, during the period ending 90 days after
the date of the prospectus supplement relating to the Public Offering,
(1) offer, pledge, announce the intention to sell, sell, contract to sell, sell
any option or contract to purchase, purchase any option or contract to sell,
grant any option, right or warrant to purchase, or otherwise transfer or dispose
of, directly or indirectly, any shares of Common Stock, par value $1.00 per
share of the Company (the “Common Stock”), or any securities convertible into or
exercisable or exchangeable for Common Stock (including without limitation,
Common Stock which may be deemed to be beneficially owned by the undersigned in
accordance with the

 

Ex A-1



--------------------------------------------------------------------------------

rules and regulations of the Securities and Exchange Commission and securities
which may be issued upon exercise of a stock option or warrant) or (2) enter
into any swap or other agreement that transfers, in whole or in part, any of the
economic consequences of ownership of the Common Stock, whether any such
transaction described in clause (1) or (2) above is to be settled by delivery of
Common Stock or such other securities, in cash or otherwise or (3) make any
demand for or exercise any right with respect to the registration of any shares
of Common Stock or any security convertible into or exercisable or exchangeable
for Common Stock, in each case other than (A) transfers of shares of Common
Stock (or stock options exercisable for shares of Common Stock) as a bona fide
gift or gifts (including, for the avoidance of doubt, charitable donations or
gifts) or for estate planning purposes and (B) sales of shares of Common Stock
for purposes of settling taxes owed in respect of (i) the exercise of stock
options that expire during the 90-day period referred to above, (ii) the vesting
of restricted stock, restricted stock units or shares under performance awards
during such period and (iii) awards of restricted stock, restricted stock units
or shares under performance awards made during such period; provided that in the
case of any transfer or distribution pursuant to clause (A), each donee or
distributee shall execute and deliver to the Representatives a lock-up letter in
the form of this paragraph; and provided, further, that in the case of any sale,
transfer or distribution pursuant to clauses (A) and (B), no filing by any party
(donor, donee, transferor or transferee) under the Securities Exchange Act of
1934, as amended, or other public announcement shall be required or shall be
made voluntarily in connection with such transfer or distribution (other than
(x) a filing on a Form 5 made after the expiration of the 90-day period referred
to above or (y) a filing on a Form 4 solely in respect of a transaction for a
purpose referred to in clause (B) above, provided such Form 4 specifies that
such transaction occurred for such purpose). Notwithstanding the foregoing, if
(1) during the last 17 days of the 90-day restricted period, the Company issues
an earnings release or material news or a material event relating to the Company
occurs; or (2) prior to the expiration of the 90-day restricted period, the
Company announces that it will release earnings results during the 16-day period
beginning on the last day of the 90-day period, the restrictions imposed by this
Letter Agreement shall continue to apply until the expiration of the 18-day
period beginning on the issuance of the earnings release or the occurrence of
the material news or material event.

In furtherance of the foregoing, the Company, and any duly appointed transfer
agent for the registration or transfer of the securities described herein, are
hereby authorized to decline to make any transfer of securities if such transfer
would constitute a violation or breach of this Letter Agreement.

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Letter Agreement. All authority herein
conferred or agreed to be conferred and any obligations of the undersigned shall
be binding upon the successors, assigns, heirs or personal representatives of
the undersigned.

The undersigned understands that, if the Underwriting Agreement does not become
effective by April 30, 2013, or if the Underwriting Agreement (other than the
provisions thereof which survive termination) shall terminate or be terminated
prior to payment for and delivery of the Securities to be sold thereunder, the
undersigned shall be released from, all obligations under this Letter Agreement.
The undersigned understands that the Underwriters are entering into the
Underwriting Agreement and proceeding with the Public Offering in reliance upon
this Letter Agreement.

 

Ex A-2



--------------------------------------------------------------------------------

This Letter Agreement shall be governed by and construed in accordance with the
laws of the State of New York.

 

Very truly yours, [NAME OF STOCKHOLDER] By:  

 

  Name:   Title:

 

Ex A-3